internal_revenue_service number info release date dear i am writing in response to your memorandum dated date on behalf of asked about recent your constituent proposed_regulations addressing the application of employment_taxes to statutory_stock_options application of employment_taxes to statutory_stock_options most strongly and employers will have less incentive to offer such options to all employees is concerned that lower paid workers will feel the impact of the copy enclosed statutory_stock_options refer to incentive stock_options under sec_422 of the internal_revenue_code code and options offered pursuant to an employee_stock_purchase_plan under sec_423 of the code in this context employment_taxes refer to the federal_insurance_contributions_act fica tax the federal_unemployment_tax_act futa_tax and federal_income_tax withholding the preamble to the proposed_regulations contains a detailed discussion of the statutory basis for applying employment_taxes to statutory_stock_options see fed reg date to summarize the excess of the fair_market_value of the cid cid cid cid stock received by the employee over the amount_paid by the employee for the stock at the time he or she exercises an employer-provided stock_option has long been held to be compensation income to the employee see 324_us_177 and 351_us_243 compensation income paid to an employee generally is treated as wages for employment_tax purposes absent a specific exclusion although certain code provisions offer special income_tax treatment to statutory_stock_options no provisions in the employment_tax portions of the code exclude the compensation from wages therefore compensation income received from the exercise of a statutory stock_option generally is subject_to employment_taxes the sole exception is the requirement of federal_income_tax withholding because federal_income_tax withholding is integrally tied to the payment of federal_income_tax and because income for income_tax purposes does not arise upon the exercise of a statutory stock_option income_tax_withholding is not applicable at that time we have responded to various taxpayer concerns about the application of employment_taxes to statutory_stock_options through the following guidance notice_2001_14 i r b issued on date which established a moratorium on the application of employment_taxes to statutory_stock_options provided the exercise of the stock_option occurs before date this notice also provided that employers and employees who had paid the taxes could obtain refunds of the taxes paid in order not to disadvantage those persons in comparison to employers and employees who had not paid the taxes notice_2001_14 also announced the irs’s intent to issue formal guidance on the application of employment_taxes to statutory_stock_options formal guidance in the form of proposed_regulations issued on date which would apply the fica and futa taxes at the time of exercise of a statutory stock_option but not federal_income_tax withholding the proposed_regulations would be effective for exercises of statutory_stock_options occurring on or after date notice_2001_72 i r b also issued on date which addresses federal_income_tax withholding upon the sale or disposition of stock acquired through the exercise of a statutory stock_option before notice_2001_14 the irs had enforced the application of federal_income_tax withholding upon a sale or disposition that resulted in compensation income to the employee in response to taxpayer concerns about the difficulty of administering the withholding requirements notice_2001_72 proposes to exempt compensation received due to the sale or disposition of stock acquired through the exercise of a statutory stock cid cid cid option from the federal_income_tax withholding requirements however employers would still be required to make reasonable efforts to report such compensation income on the employee’s form_w-2 notice_2001_73 i r b also issued date which proposes rules of administrative convenience to assist employers in paying the fica and futa taxes arising at the time of exercise of the statutory stock_option the intent of notice_2001_73 is to give employers maximum flexibility in administering these taxes this includes allowing an employer to treat the wage payment as paid at any time in the calendar_year following the date of exercise for example the employer could treat all of the wage payments due to exercises of incentive stock_options during the year by various employees as occurring on december the employer could then prepare one fica and futa_tax calculation and include the amounts on one return and with one deposit in addition employers could treat wage payments due to actual statutory stock_option exercises in december as being paid in the first quarter of the next following year providing flexibility in handling transactions occurring near the end of the year finally notice_2001_73 describes currently available payment methods that may assist employers and employees in meeting their employment_tax obligations your constituent raises concerns as to the potential effects on employers and employees of the application of employment_taxes to statutory_stock_options we tried to respond to those concerns to the extent possible while still complying with the express provisions of the code under both notice_2001_14 issued in january and the formal guidance issued in november we established a lengthy moratorium during which we would not enforce the application of employment_taxes to these types of stock_options one consideration for this extended period was to provide employers and payroll companies sufficient time to prepare to administer the payments another consideration was that the congress may have concerns such as those raised by your constituent about the effects of the current code provisions applying employment_taxes to statutory_stock_options and may wish to amend those provisions i understand that legislation has been introduced which would exempt statutory_stock_options from employment_taxes should such legislation be enacted we will take the appropriate steps to implement the new provisions cid i hope that this information is helpful if you have any further questions about the proposed guidance please contact me at or staff at of my sincerely mary oppenheimer assistant chief_counsel exempt_organizations employment_tax government entities office of division counsel associate chief_counsel tax exempt and government entities enclosure
